Filing#Case
        104774568   E-Filed 03/12/2020
            2:20-cv-14131-RLR          12:09:58
                                Document        PM on FLSD Docket 04/30/2020 Page 1 of 9
                                          1-1 Entered


                IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                           IN AND FOR ST. LUCIE COUNTY FLORIDA


        MICHAEL GALLU P, individually, and
        SHARON GALLUP, individually,                                    Case No.:

               Plaintiffs,

        V.

        WAL-MART STORES EAST LP, d/b/a
        WALMART #7299, a foreign corporation, and
        WALMART, INC., a foreign corporation, and
        XYZ CORPORATION (Corporation whose
        correct legal identity is unknown but will be
        substituted upon discovery),

               Defendants.



                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                Plaintiffs, MICHAEL GALLUP and SHARON GALLU P, by and through their

        undersigned counsel, hereby sue the Defendants, WAL-MART STORES EAST LP, d/b/a

        WALMART #7299, WALMART, INC., (hereinafter referred to as "Walmart #7299" and

        "WALMART, INC."), and XYZ CORPORATION, and in support thereof allege as follows:

                                           GENERAL ALLEGATIONS

                1.     This is an action for damages that exceeds Fifteen Thousand Dollars ($15,000),

        exclusive of interest and costs.

               2.      At all times material hereto, the Plaintiff, MICHAEL GALLUP, was and is a

        resident of the Port St. Lucie, St. Lucie County, State of Florida and is otherwise sui juris.

               3.      At all times material hereto, the Plaintiff, SHARON GALLUP, was and is a resident

        of the Port St. Lucie, St. Lucie County, State of Florida and is otherwise sui juris.



                                            EXHIBIT A
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 2 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 3 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 4 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 5 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 6 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 7 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 8 of 9
Case 2:20-cv-14131-RLR Document 1-1 Entered on FLSD Docket 04/30/2020 Page 9 of 9
